USCA11 Case: 19-13919    Date Filed: 01/05/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13919
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:18-cr-00091-CEM-DCI-1



UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


BIANCA L. TILLY,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 5, 2021)

Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.
          USCA11 Case: 19-13919      Date Filed: 01/05/2021   Page: 2 of 9



PER CURIAM:

      Bianca Tilly appeals her 63–month sentence for conspiracy to possess a

controlled substance with intent to distribute. Tilly argues that the government

breached the plea agreement by failing to recommend to the district court that she

be granted safety-valve relief pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.

After careful review, we find that the government did not breach the plea agreement

and affirm.

      On April 18, 2018, Tilly was charged by indictment with one count of

conspiracy to possess with the intent to distribute 100 kilograms or more of

marijuana, in violation of 21 U.S.C. § 846. Tilly was granted pre-trial release, and

the terms of her release required GPS monitoring, home incarceration and ordered

her to not have any contact with the witnesses in her case. Later, a magistrate judge

modified the order and replaced her home-incarceration requirement with a curfew.

      On June 25, 2018, Tilly pled guilty pursuant to a written plea agreement. That

plea agreement made clear that the government would “recommend to the Court that

it impose a sentence in accordance with the applicable guidelines without regard to

any statutory minimum sentence, pursuant to U.S.S.G. § 5C1.2, if the Court finds

that the defendant meets the criteria set forth in 18 U.S.C. § 3553(f).” The plea

agreement also required Tilly to cooperate fully with the government in its

investigation and prosecution of other persons, in part by “voluntarily and


                                         2
           USCA11 Case: 19-13919       Date Filed: 01/05/2021    Page: 3 of 9



unreservedly disclos[ing] and provid[ing] full, complete, truthful, and honest

knowledge, information and cooperation regarding any of the matters herein.” The

agreement also explicitly prohibited her from “knowingly provid[ing] incomplete or

untruthful testimony, statements, or information.” In the event of a breach of these

requirements, the plea agreement made clear that the government reserved the right

to prosecute Tilly for perjury or obstruction of justice, and/or to seek the invalidation

of the plea agreement. And nothing in the plea agreement prohibited the government

from introducing relevant factual information about the charge at the sentencing

hearing.

      On July 18, 2018, at her change-of-plea hearing, Tilly asked the district court

to allow her to remain at home pending sentencing due to complications she was

experiencing with her pregnancy. The government did not oppose the request. And

the district court, after formally adjudicating Tilly guilty, granted the request and

permitted her to remain on release pending sentencing.

      On July 31, 2018, thirteen days after her change-of-plea hearing, the

government learned that Tilly had violated a condition her release by having contact

with Jose Quijada—her boyfriend at the time and one of her alleged co-conspirators

in the drug trafficking scheme. Specifically, on July 31, 2018, when agents went to

arrest Quijada at the house of an acquaintance where it was believed he was located,

Tilly was found in his presence. At the time, Tilly knew she was not permitted to


                                           3
          USCA11 Case: 19-13919       Date Filed: 01/05/2021   Page: 4 of 9



have any contact with Quijada as the terms of her supervised release prohibited her

from doing so. She had also been advised by the government that it was “actively

looking” for Quijada. On August 1, 2018, a warrant was issued for Tilly’s arrest.

But when agents went to arrest her, her GPS monitoring bracelet was found in the

street as Tilly had fled.

      After about a year at large, on July 12, 2019, Tilly was recaptured. After her

arrest, the district court scheduled a sentencing hearing and ordered Tilly detained

prior to that hearing. At the sentencing hearing, the government opposed Tilly’s

request for safety-valve release.    After hearing argument and testimony from

witnesses, the district court denied the request for safety-valve relief and sentenced

Tilly to sixty-three months in prison, followed by four years of supervised release.

Tilly timely filed this appeal.

      On appeal, Tilly argues that the government breached the terms of her plea

agreement when it opposed her request for safety-valve relief at her sentencing

hearing because the government promised in the plea agreement not to oppose any

such request. “Whether the government has breached a plea agreement is a question

of law that this court reviews de novo.” United States v. Mahique, 150 F.3d 1330,

1332 (11th Cir. 1998).

      The government is bound by the promises it makes in a plea agreement. See,

e.g., Santobello v. New York, 404 U.S. 257, 262 (1971); United States v. Horsfall,


                                          4
           USCA11 Case: 19-13919       Date Filed: 01/05/2021    Page: 5 of 9



552 F.3d 1275, 1281 (11th Cir. 2008) (“The government is bound by any material

promises it makes to a defendant as part of a plea agreement that induces the

defendant to plead guilty.”). In construing the scope of the government’s promises,

we look to the plain meaning of the plea agreement’s terms. See United States v.

Copeland, 381 F.3d 1101, 1105–06 (11th Cir. 2004). We reject “hyper-technical

reading[s] of the written agreement” and “rigidly literal approach[es] in the

construction of the language.” United States v. Jefferies, 908 F.2d 1520, 1523 (11th

Cir. 1990).

      The only clause of Tilly’s plea agreement at issue in this case is the provision

calling for safety-valve relief. That paragraph reads as follows:

      9.      Safety Valve Provision

      The United States will recommend to the Court that it impose a
      sentence in accordance with the applicable guidelines without regard to
      any statutory minimum sentence, pursuant to [U.S.S.G. § 5C1.2], if the
      Court finds that the defendant meets the criteria set forth in 18 U.S.C.
      § 3553(f). The defendant understands that this recommendation or
      request is not binding on the Court, and if not accepted by the Court,
      the defendant will not be allowed to withdraw from the plea.

Tilly argues that this provision required the government to recommend safety-valve

relief at sentencing regardless of whether the district court later concluded that Tilly

was not eligible for such relief. Paragraph 9 of the plea agreement, however,

explicitly requires that the government recommend safety valve relief only “if the

Court finds that the defendant meets the criteria set forth in 18 U.S.C. § 3553(f).”


                                           5
          USCA11 Case: 19-13919        Date Filed: 01/05/2021    Page: 6 of 9



(emphasis added). The fifth factor under § 3553(f) makes clear that safety-valve

relief applies only if “not later than the time of sentencing hearing, the defendant has

truthfully provided to the Government all information and evidence the defendant

has concerning the offense or offenses that were part of the same course of conduct

or of a common scheme or plan.” 18 U.S.C. § 3553(f)(5). This fifth factor is a “‘tell-

all’ provision.” United States v. Johnson, 375 F.3d 1300, 1302 (11th Cir. 2004). It

requires the defendant “to come forward and to supply truthfully to the government

all the information that [she] possesses about [her] involvement in the offense,

including information relating to the involvement of others and to the chain of the

narcotics distribution.” United States v. Cruz, 106 F.3d 1553, 1557 (11th Cir. 1997).

If the district court finds that the defendant has “withheld or misrepresented

information,” then the safety valve does not apply. United States v. Figueroa, 199

F.3d 1281, 1283 (11th Cir. 2000).

      The district court here found that Tilly did not qualify for safety valve relief

under § 3553(f). It noted that the government had presented evidence that Tilly had

misrepresented her role in the narcotics operation at issue and had deliberately

misled law enforcement in an effort to protect her boyfriend and co-conspirator. The

district court then explicitly denied Tilly’s request for safety valve relief. Because

the district court did not find that Tilly was entitled to safety valve relief, the

government was not obligated to recommend such relief. The plea agreement made


                                           6
           USCA11 Case: 19-13919           Date Filed: 01/05/2021       Page: 7 of 9



clear that the district court’s conclusion that the defendant met the criteria listed in

§ 3553(f) was a condition precedent to the government’s promise to recommend the

safety valve.

       And insofar as Tilly seeks to argue that the terms of the plea agreement should

have prohibited the government from introducing evidence of her untruthfulness,

that argument is without merit. By its own terms, the plea agreement allowed the

government to provide to the court all truthful and relevant information at

sentencing. Indeed, the government was under a duty to provide this information.

See United States v. Block, 660 F.2d 1086, 1091 (5th Cir. Unit B. Nov. 1981) 1 (“A

prosecutor has a duty to insure that the court has complete and accurate information

concerning the defendant, thereby enabling the court to impose an appropriate

sentence.”).    A plea agreement is therefore not breached when it allows the

government to introduce relevant factual information about the defendant at

sentencing even if that information might bear on some other promise made

regarding a sentence determination. See United States v. Horsfall, 552 F.3d 1275,

1282 (11th Cir. 2008).

       Our caselaw amply supports this conclusion. In Mahique, Mahique entered

into a plea agreement in which the government agreed not to oppose his request to



       1
         Decisions issued by Unit B of the former Fifth Circuit are binding precedent in the
Eleventh Circuit. Stein v. Reynolds Secs., Inc., 667 F.2d 33, 34 (11th Cir. 1982).
                                                7
          USCA11 Case: 19-13919        Date Filed: 01/05/2021    Page: 8 of 9



be sentenced under the safety-valve provision “if he is eligible, and the Court makes

appropriate findings regarding the criteria.” Id. at 1331. The defendant failed to

appear at sentencing, fled the jurisdiction and was arrested on a fugitive warrant

before being extradited to the United States for sentencing. Id. After making a full

confession, he attempted to retract part of his admissions. Id. At the sentencing

hearing, the government argued that the defendant was in fact not eligible for safety-

valve relief because he had not provided to the government all relevant information

regarding the offense. See id. at 1332. The district court agreed, and ultimately

concluded that the defendant was not eligible for safety-valve relief. See id. at 1331.

On appeal, Mahique asserted that the government breached the plea agreement by

opposing his request to be sentenced under the safety-valve provision. Id. at 1332.

This Court concluded that the government’s promise in the plea agreement not to

oppose safety-valve relief was conditioned on Mahique being eligible for the

provision and the district court finding that he met all the criteria for application of

the provision. Id. Thus, because the government argued that Mahique was ineligible

for the safety-valve provision since he did not meet the criteria, this Court held that

the government did not breach the plea agreement by opposing safety-valve relief.

Id.

      Here, as in Mahique, the government did not breach the plea agreement by

not recommending safety-valve relief because its obligation to recommend a


                                           8
          USCA11 Case: 19-13919       Date Filed: 01/05/2021    Page: 9 of 9



sentence in accordance with the Guidelines was conditioned on the district court

finding that Tilly met the safety-valve criteria. Because the district court never made

that finding, the government did not breach the plea agreement by opposing Tilly’s

request for safety-valve relief.

      For the reasons set forth, we affirm Tilly’s sentence for conspiracy to possess

a controlled substance with intent to distribute.

      AFFIRMED.




                                           9